DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1 and 3-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3 and 4 are allowable because Horiuchi (Pub. No.: US 2009/0297164) teaches a time synchronization system comprising a local device OLT and a plurality of remote devices ONUs, Ruffini et al (Pub. No.: US 2014/0079409) teaches a time synchronization system comprising a first client node and a second client node, and Takahashi (Pub. No.: US 2014/0226992) teaches a time synchronization system comprising a local device OLT and a plurality of remote devices ONUs, takes alone or in combination, fails to teach 
the local device comprises: a path switching unit configured to connect a plurality of the remote devices using a plurality of the paths of individual optical fibers and sequentially switch among the plurality of the paths that are connected in a predetermined cyclic order; a counter unit configured to count a second pulse signal demodulated by the demodulation unit and output a count value; a phase 
output, when a count value is input, the phase difference associated with the path information, that is stored, indicated by the count value that is input to the variable delay unit; and a switching table unit configured to output a path switching signal for switching to a next path in the cyclic order to the path switching unit when the count value is input.
Claim 5 is allowable because Horiuchi (Pub. No.: US 2009/0297164) teaches a time synchronization system comprising a local device OLT and a plurality of remote devices ONUs, Ruffini et al (Pub. No.: US 2014/0079409) teaches a time synchronization system comprising a first client node and a second client node, and Takahashi (Pub. No.: US 2014/0226992) teaches a time synchronization system comprising a local device OLT and a plurality of remote devices ONUs, takes alone or in combination, fails to teach connecting, by the local device, a plurality of the remote devices using a plurality of the paths of individual optical fibers and simultaneously transmitting the optical pulse signal to all of the plurality of the remote devices via each of the plurality of the paths that are connected; counting, by the local device, a second pulse signal demodulated by the demodulation unit and outputting a first count value; storing, by the local 
unit; demodulating, by the remote device, a third pulse signal obtained by electrically converting the optical pulse signal after receiving from the path to obtain the first carrier signal; counting, by the remote device, the third pulse signal obtained by electrically converting the optical pulse signal from the path and outputting a second count value; storing, by the remote device, a pulse number, the pulse number being an arrangement order of pulse signals received by the remote device itself, and outputting an open instruction signal when a second count value of an identical number with the pulse number that is stored is input; causing, by the remote device, the third pulse signal after the electrical conversion to pass through an opening and closing switch configured to be in a
closed state normally and in an open state for a certain period when the open instruction signal is input; and sending, by the remote device, the third pulse signal back that is passed to the local device via the path identical with the path at the time of transmission from the local device. 



2.       The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Horiuchi (Pub. No.: US 2009/0297164) discloses optical transmission system and synchronization method using time reference pulse.
Ruffini et al (Pub. No.: US 2014/0079409) discloses methods of time synchronization in communications networks.
 Takahashi (Pub. No.: US 2014/0226992) discloses subscriber side device and optical transmission system.

3.       Any inquiry concerning this communication or earlier communications
from the examiner should be directed to Hanh Phan whose telephone number
is (571)272-3035. If attempts to reach the examiner by telephone are
unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on

or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or
relating to the status of this application or proceeding should be directed to the
receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636